EXHIBIT 2010 Executive Annual Bonus Plan Total executive bonus opportunities will be based on 2010 base salaries as follows: Percentage of 2010 Base Salary Opportunity H. Eric Bolton, Jr. 200% Albert M. Campbell, III 100% Thomas L. Grimes, Jr. 100% James Andrew Taylor 100% The bonus opportunity will be earned by performance in three areas: year-over-year funds from operations, or FFO, per diluted share/unit growth, same store gross operating income, or GOI, growth and the achievement of individual goals as approved by the Compensation Committee. The weight of these performance factors for each executive officer will be as follows: FFO per Share Same Store Individual Growth GOI Growth Goals H. Eric Bolton, Jr. 80% 0% 20% Albert M. Campbell, III 80% 0% 20% Thomas L. Grimes, Jr. 50% 30% 20% James Andrew Taylor 50% 30% 20% The percentage of bonus opportunity earned from performance growth targets will be based on a sliding scale as follows: Percentage of Performance Bonus Opportunity Level Earned Minimum Threshold 0.0% Threshold I 12.5% Threshold II 25.0% Threshold III 37.5% Target 50.0% Target I 62.5% Target II 75.0% Target III 87.5% High 100.0% In determining FFO per diluted share/unit growth, the Compensation Committee has the ability to factor in any material and non-recurring events that may or may not occur that impact the registrant’s FFO performance, but may or may not subsequently impact the registrant’s share price, to help ensure that the potential bonus is in line with actual shareholder performance realized for the year. After the total bonus opportunity is calculated, the Compensation Committee, at its discretion, may apply a discretionary modifier allowing the bonus opportunity calculated to be lowered or raised by up to 25% to determine the final bonus award amount.
